Citation Nr: 0908374	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from September 1964 to September 1968 with additional 
periods of active duty for training from April 1979 to August 
1979, September 1979 to December 1979, January 1982 to July 
1982, September 1982 to February 1983, and March 1984 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the Veteran's claim.

In May 2008, the Veteran presented sworn testimony during a 
personal hearing at the RO which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

Issue not on appeal

In September 2002, the Veteran filed a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  This claim was denied by the RO in a rating decision 
dated February 2004.  The Veteran did not appeal that 
decision.  

In an August 2007 rating decision, the RO declined to reopen 
the Veteran's previously denied PTSD claim.  The Veteran 
disagreed with that decision and filed a timely notice of 
disagreement (NOD) in September 2007.  A statement of the 
case (SOC) was issued in January 2008.  To the Board's 
knowledge, the Veteran did not perfect his appeal by filing a 
timely substantive appeal as to the issue of entitlement to 
service connection for PTSD.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§ 20.202 (2008).  Accordingly, that issue is not in appellate 
status, and it will be discussed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a SOC is issued by VA].


REMAND

After having carefully considered the Veteran's claim, and 
for reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.  

Reasons for remand

Service records

The Veteran contends that his depression, which he asserts 
pre-existed his enlistment into military service, was 
aggravated by his search and rescue experiences with the U.S. 
Coast Guard.  See, e.g., the May 2008 Board hearing 
transcript.  The Board believes that it is appropriate to 
obtain the Veteran's service personnel records, if such are 
available, because they may serve to clarify certain events 
in service.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

VA examination

The Veteran alleges that his pre-existing depression was 
aggravated beyond its normal course as a result of his 
military service.  In support of his claim, the Veteran has 
submitted an August 2006 letter from licensed clinical social 
worker, M.A.H.  Specifically, M.A.H. stated, "I believe that 
[the Veteran] has a long history of depression and 
suicidality dating to his mid to late teens.  This definitely 
predates his enlistment into the U.S. Coast Guard in 1964.  I 
would suspect that his military duties exacerbated his 
depression and caused him to self medicate with alcohol."  

This opinion is vague and admittedly speculative, as M.A.H. 
indicated that she 'suspects' that the Veteran's depression 
was exacerbated by his military duties.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [holding that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim].  The opinion does, however, serve as 
a basis for further inquiry.  See McClendon v. Nicholson¸ 20 
Vet. App. 79 (2006).  

This case presents a medical question which cannot be 
answered by the Board.    The questions include whether the 
Veteran's depression was aggravated beyond its natural 
progression by his military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  This question must be addressed 
by an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the appropriate 
records custodian(s), in an attempt 
to obtain any service personnel 
records pertaining to the Veteran's 
active and inactive U.S. Coast Guard 
service.  Any response should be 
associated with the Veteran's claims 
folder, including, if warranted, a 
finding by VBA that any further 
search for the records would be 
fruitless.

2.	After obtaining the Veteran's 
service personnel records, VBA 
should extract the Veteran's U.S. 
Coast Guard history and forward it 
to the U.S. Army & Joint Services 
Records Research Center (formerly 
known as USASCRUR), or any other 
appropriate service department or 
military authority.  Specific 
inquiry should be made into the 
Veteran's claimed participation in 
search and rescue missions while on 
active duty with the U.S. Coast 
Guard.  Any information obtained in 
response should be associated with 
the Veteran's VA claims folder.

3.	After the above-indicated records 
have been associated with the 
Veteran's VA claims folder, to the 
extent practicable, VBA should 
arrange for the Veteran to be 
examined by a psychiatrist.  The 
examiner should render an opinion as 
to the relationship, if any, between 
the Veteran's currently diagnosed 
major depression and his military 
service.  Specifically, the examiner 
should indicate whether the 
Veteran's depression was aggravated 
beyond its natural progression by 
his service in the U.S. Coast Guard.  
A report should be prepared and 
associated with the Veteran's VA 
claims folder.

4.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection 
for major depression.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
Veteran and his representative with 
a supplemental statement of the 
case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Veteran of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




